                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CHRISTOPHER PARFITT,
individually,

      Plaintiff,

v.                                           Case No:    2:19-cv-727-FtM-38NPM

FLORIDA GULF COAST
UNIVERSITY BOARD OF
TRUSTEES, a public body corporate
of the State of Florida, FLORIDA
GULF COAST UNIVERSITY, a
public university, EUNSOOK HYUN,
in her individual capacity, JAMES
LLORENS, in his individual capacity,
and PRECIOUS GUNTER, in her
individual capacity,

      Defendants.


                                          ORDER

      This matter is before the Court on the Joint Oral Motion for Entry of a 502(d) Order,

requested by the parties at the Preliminary Pretrial Conference held on January 16, 2020.

As set forth below, the motion is granted.

      1. This Order shall be applicable to and govern all deposition transcripts and/or

          videotapes, and documents produced in response to requests for production of

          documents, answers to interrogatories, responses to requests for admissions,

          affidavits, declarations and all other information or material produced, made

          available for inspection, or otherwise submitted by any of the parties in this

          litigation as well as testimony adduced at trial or during any hearing (collectively

          “Information”).
      2. The    disclosure   of   privileged   or   work-product   protected   documents,

          electronically stored information (“ESI”) or Information, whether inadvertent or

          otherwise, is not a waiver of the privilege or protection from discovery in this

          case or in any other federal or state proceeding.          This Order shall be

          interpreted to provide the maximum protection allowed by Federal Rule of

          Evidence 502(d).

      3. Nothing contained herein is intended to or shall serve to limit a party’s right to

          conduct a review of documents, ESI or Information (including metadata) for

          relevance, responsiveness and/or segregation of privileged and/or protected

          Information before production.

      Accordingly, it is hereby ORDERED:

             The Oral Joint Motion for Entry of a 502(d) Order is GRANTED.

      DONE and ORDERED in Fort Myers, Florida on January 16, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -2-
